Citation Nr: 1219977	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-31 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating (evaluation) for residuals of the left third finger ulnar and radial laceration with surgical repair and residual scars in excess of 0 percent prior to June 17, 2011, and in excess of 10 percent as of June 17, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 2002 to December 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which in pertinent part, granted service connection for residuals of the left third finger and assigned a 0 percent (noncompensable) rating, effective January 1, 2006.  The Veteran disagreed with the initial rating assigned.

In a September 2011 during the appeal, the RO assigned a 10 percent disability rating, effective June 17, 2011, thus creating a staged initial rating, and represented only a partial grant of the higher initial rating sought.  The Board finds that the Veteran was advised of the above grant of a higher initial disability rating for this stage; however, he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Because the 10 percent disability rating is not the maximum benefit available for the claim on appeal and is not for the entire initial rating period, this appeal continues.

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Los Angeles, California, which now has jurisdiction over the claim on appeal.

Subsequent to the issuance of the September 2011 SSOC, additional VA outpatient treatment records from October 2011 to November 2011 were associated with the claims file in February 2012.  These records indicate an evaluation and treatment for the left third finger; however, do not suggest the service-connected residuals have gotten worse since the last VA examination.  Thus, the Board finds that appellate review may proceed at the present time.  


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained.

2.  Prior to June 17, 2011, the service-connected residuals of the left third finger was not characterized by extension limited by more than 30 degrees or at least  mild incomplete paralysis of the median nerve. 

3.  As of June 17, 2011, the service-connected residuals of the left third finger is characterized by ankylosis and a gap of 3 centimeters between the left third finger and the proximal transverse crease of the palm, but not by at least moderate incomplete paralysis of the median nerve. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for residuals of the left third finger in excess of 0 percent prior to June 17, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229, 4.124a, Diagnostic Code 8515 (2011).

2.  The criteria for an initial disability rating for residuals of the left third finger in excess of 10 percent as of June 17, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229, 4.124a, Diagnostic Code 8515 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, a September 2008 statement of the case (SOC) included the type of evidence necessary to establish a disability rating for the claim on appeal.  Although these notices were not issued before the October 2006 rating decision on appeal, the Veteran has not been prejudiced, as the claim was readjudicated in the September 2011 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006)

The Board finds that the VCAA notice requirements have been satisfied by a May 2006 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The claim on appeal arises from the Veteran's disagreement with the initial noncompensable rating assigned prior to June 17, 2011 after the grant of service connection.  The courts have held, and VA's General Counsel has interpreted, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records from July 2007 to January 2008, August 2008, June 2, 2011, and from October 2011 to November 2011, and VA examination reports dated September 2007 and June 2011.  The VA examiners recorded pertinent examination findings, thus the Board finds the VA examination reports are probative regarding the nature and severity of the service-connected residuals of the left third finger during both periods on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.   38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-1998.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Pursuant to the rating criteria for the musculoskeletal system, evaluation of ankylosis or limitation of motion of single or multiple digits of the hand, the service-connected residuals of the left third finger is rated under Diagnostic Codes 5229 and 8515.  

Diagnostic Code 5229 denotes limitation of motion for the index or long finger.  38 C.F.R. § 4.71a.  A noncompensable rating is warranted for a gap of less than one inch (2.5 centimeter) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  Id.  A 10 percent disability rating, the maximum available, is warranted for a gap of one inch (2.5) centimeter or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.  

Diagnostic Code 8515 denotes paralysis of the median nerve.  38 C.F.R. § 4.124a.  A 10 percent disability rating is warranted for mild incomplete paralysis (major or minor), 20 percent is assigned for moderate incomplete paralysis (minor), 40 percent disability rating is warranted for severe incomplete paralysis (minor), and a maximum of 60 percent disabling is assigned for complete paralysis (minor).  Id.  The Veteran reported he is right-hand dominant at the September 2007 and June 2011 VA examinations, hence the left third finger represents a minor joint.  

The Board notes that the words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather then applying a mechanical formula, the Board must evaluate all of the evidence in order that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology, such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6. 

Rating Residuals of the Left Third Finger Prior to June 17, 2011

In the November 2006 notice of disagreement, the Veteran reported the injury to his left hand still causes significant pain on a daily basis and limited extension, and in the October 2008 substantive appeal, via a VA Form 9, he rebutted the September 2007 VA examination findings regarding the degree of extension of his left third finger and degree of pain with motion and palpation.  The Veteran essentially contends that an initial disability rating for residuals of the left third finger in excess of 0 percent is warranted prior to June 17, 2011.  

After a full review of the record, the Board finds that an initial disability rating for residuals of the left third finger in excess of 0 percent prior to June 17, 2011 is not warranted under Diagnostic Codes 5229 or 8515.  As noted below, the Veteran demonstrated use of the left third finger and did not exhibit extension of the left third finger limited by more than 30 degrees during the appeal period.  

On VA examination in September 2007, the Veteran exhibited full range of motion at the metacarpophalangeal (MP) joint from 0 to 90 degrees and at the proximal interphalangeal joint (PIP) he lacked 30 degrees of extension and showed flexion from 30 to 100 degrees.  He also exhibited full extension and flexion at the distal interphalangeal joint (DIP) from 0 to 45 degrees.  Following the evaluation, the VA examiner noted range of motion was not limited by pain, weakness, incoordination, fatigability, lack of endurance on repetitive use, or flares.  Sensation was intact in the radial digital nerve to the third finger and there was brisk capillary refill.  The Veteran also exhibited full flexion strength of the flexor digitorum superficialis and profundus to the third finger, and the finger was not tender to palpation.  X-ray results revealed the third finger was not able to extend for a good quality x-ray, but no degenerative changes or evidence of old trauma to the hand were discovered.  

Subsequently, a June 2, 2011 VA outpatient treatment record noted the Veteran's complaint that excessive scar tissue buildup from previous finger trauma/surgery limited his range of motion.  Upon examination, the left third finger showed excessive scarring/keloid on the palmar aspect and limiting extension.  The Veteran was referred for a plastic symptom consultation for possible scar revision. 

The Board acknowledges the Veteran's reported history of symptomatology regarding the service-connected residuals of the left third finger prior to June 17, 2011 and that he is competent to report such symptoms because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Specifically, the Veteran complained at the September 2007 VA examination of an inability to fully extend the left third finger and occasional pain on a scale of 2 to 3 out of 10, for which he takes Motrin.  He also denied flares or incapacitating episodes.  In the October 2008 substantive appeal, the Veteran disagreed with the September 2007 VA examination findings.  He asserted the left third finger will only extend to 70 to 80 degrees before limited by severe pain at the site of the contractile scar, as well as limited between 50 to 60 degrees at the PIP joint.  He lives with daily pain at the site of the injury, constantly guards the site from contact with any object since that causes moderate to severe pain, wakes up at least three times a week due to pain at the injury site, and takes over the counter medication at least once a day for the pain.  Any attempt to extend his fingers is met with burning and tearing pain at the injury site and any attempt to hold his digits to full extension causes his hand to shake uncontrollably.  

Fully considering the lay and medical evidence regarding the service-connected residuals of the left third finger, the reported symptomatology noted above suggests some degree of limited extension, but does not show extension is limited by more than 30 degrees or at least mild incomplete paralysis prior to June 17, 2011.  The noncompensable rating currently assigned recognizes some limitation of motion of the left third finger and paralysis of the median nerve consistent with such a rating under Diagnostic Codes 5229 and 8515 during the appeal period.  Thus, a preponderance of the evidence is against an initial disability rating in excess of 0 percent for residuals of the left third finger prior to June 17, 2011.  38 C.F.R. §§ 4.3, 4.7. 

Rating Residuals of the Left Third Finger as of June 17, 2011

The Veteran contends that an initial disability rating for residuals of the left third finger in excess of 10 percent is warranted as of June 17, 2011.

After a full review of the record, the Board finds that an initial disability rating for residuals of the left third finger in excess of 10 percent as of June 17, 2011 is not warranted under Diagnostic Codes 5229 or 8515.  The 10 percent disability rating is the maximum available under Diagnostic Code 5229, and the Veteran did not exhibit at least moderate incomplete paralysis of the median nerve.  

Pursuant to the VA examination on June 17, 2011, the Veteran exhibited 80 degrees of flexion at the MP joint, 50 degrees of flexion at the DIP joint, and 10 degrees of flexion at the PIP joint.  Following the evaluation, the VA examiner noted objective findings of a decrease in twisting, probing, writing, touching, and expression of the left hand, as well as ankylosis of the left third finger at the MP and DIP joints and increased cutaneous sensation over the digital median nerve of the left third finger.  The angulation at the MP joint did not interfere with ether digit motion or hand function.  Range of motion of the left third finger was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

Subsequently, VA outpatient treatment records from October 2011 to November 2011 noted the Veteran underwent excision of scar contracture, neurolysis of bilateral digital nerves, and split thickness skin graft from the left foot to the left hand/long finger on October 11, 2011.  In November 2011, he began outpatient occupational therapy (OT) and a home exercise program (HEP) for the left third finger.  The Veteran exhibited full finger flexion and extension limited to 25 degrees at the MP joint.  Following the evaluation, the VA examiner noted motor and gross motor coordination appeared within full limits, the Veteran had minimal impairment in the ability to perform routine tasks, and therapy needs were minimal. 

The Board acknowledges the Veteran's reported history of symptomatology regarding the service-connected residuals of the left third finger as of June 17, 2011, and that he is competent to report such symptoms because this requires only personal knowledge as it comes through ones senses.  Layno, 6 Vet. App. at 470.  Specifically, the June 2011 VA examiner noted the Veteran asserted damage over the left median digital nerves with hypersensitivity over the left third finger, as well as subjective complaints of pain, decreased strength, decreased flexibility, and increased sensitively.  The October 2011 VA outpatient treatment record also noted the Veteran's complaints of soft tissue shortage, PIP contracture, and possible bowstringing.

Fully considering the lay and medical evidence regarding the service-connected residuals of the left third finger, the reported symptomatology noted above suggests some degree of paralysis of the median nerve, but does not show at least moderate incomplete paralysis as of June 17, 2011.  The 10 percent disability rating currently assigned recognizes the gap of 3 centimeters between the left third finger and the proximal transverse crease of the palm and paralysis of the median nerve consistent with such a rating under Diagnostic Codes 5229 and 8515 during the appeal period.  Thus, a preponderance of the evidence is against an initial disability rating in excess of 10 percent for residuals of the left third finger as of June 17, 2011.  38 C.F.R. §§ 4.3, 4.7. 

Additional Rating Considerations

A compensable disability rating of 10 percent, the maximum available, is warranted for ankylosis of the third finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5226 (2011).  In this case, the evidence of record prior to June 17, 2011 does not include any objective medical findings or subjective complaints of ankylosis of the left third finger, or complaints of the remaining four fingers on the left hand.  Thus, an initial disability rating in excess of 0 percent for residuals of the left third finger is not warranted for ankylosis under Diagnostic Code 5226 prior to June 17, 2011.  As of June 17, 2011, the Board acknowledges the June 2011 VA examiner noted objective findings of ankylosis of the left third finger at that MP and DIP joints.  Nonetheless, the Board finds the 10 percent disability rating for ankylosis under Diagnostic Code 5226 is not in excess of the currently assigned 10 percent disability rating for residuals of the left third finger as of June 17, 2011.  Additionally, an initial compensable evaluation as amputation or for resulting limitation of motion of other digits or interference with overall function of the left hand is not warranted during both periods on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5226, Note.

A compensable disability rating is also warranted for incomplete or complete paralysis of the ulnar nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2011).  Following evaluation of the Veteran's left third finger at the September 2007 VA examination, the VA examiner reported sensation was intact in the ulnar digital nerve to the third finger and there was brisk capillary refill.  Moreover, the evidence of record as of June 17, 2011 did not suggest paralysis of the ulnar nerve with regard to the left third finger.  Thus, an initial compensable rating for residuals of the left third finger is not warranted for paralysis of the ulnar nerve under Diagnostic Code 8516 during both periods on appeal.  

The Board considered whether a separate compensable rating is warranted under the diagnostic codes for a skin disability during both periods on appeal.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (prior to October 2008).  The Board notes that, as of October 23, 2008, revised provisions for evaluating scars were enacted; however, the new regulation indicates that these revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, the Veteran's claim will be considered under the criteria effective as of the date of his claim in February 2006.  

Scars, other than of the head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if they involve an area or areas exceeding 6 square inches (39 square centimeters), a 20 percent rating if the area or areas exceed 12 square inches (77 square centimeters), a 30 percent rating if the area or areas exceed 72 square inches (465 square centimeters), and a 40 percent rating if the area or areas exceed 144 square inches (929 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars that are superficial, are not productive of limitation of motion, and are not on the head, face, or neck warrant a 10 percent evaluation if they involve an area or areas of 144 square inches (929 square centimeters) or more.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A 10 percent evaluation is authorized for superficial, unstable scars. 38 C.F.R. § 4.118, Diagnostic Code 7803 (an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar).  A 10 percent evaluation is warranted for superficial scars that are painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (a superficial scar is one not associated with underlying soft tissue damage).  Scars may also be rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The September 2007 VA examiner noted the Veteran's healed Bruner type incision over the volar aspect of the left third finger and a firm contractile scar in this area.  Following the evaluation, the VA examiner noted range of motion was limited by the mechanical block of the scar and assessed the Veteran with limited range of motion of the left third finger due to contractile scar tissue.  The June 2, 2011 VA outpatient treatment record further noted excessive scarring/keloid on the palmar aspect of the left third finger.  The June 2011 VA examiner noted a total of three scars on the Veteran's left third finger.  They were identified on the radial aspect from knife entry measured as 2 centimeters by .3 centimeter, on the ulnar aspect from knife exit measured as 1 centimeter by .3 centimeters, and on the palmar aspect from surgical correction of contracture due to digital median nerve damage measured as 4 centimeters by .5 centimeters.  Each scar was characterized as linear, superficial with no underlying tissue damage, and not causing limitation of motion.  There was also no skin breakdown, inflammation, edema, keloid formation, disfigurement, or pain on examination associated with each scar.

Thus, the Board finds the evidence of record shows the Veteran's scars are not at least 39 centimeters or greater, so Diagnostic Codes 7801 or 7802 are not applicable.  Although the June 2011 VA examiner reported the scars are superficial, there were no objective findings of skin breakdown or pain on examination for each scar, thus Diagnostic Codes 7803 or 7804 do not apply.  Moreover, while the evidence of record reveal subjective complaints and objective findings of limitation of function of the left third finger due to the identified scar, limitation of motion for residuals of the left third finger has been contemplated and evaluated under Diagnostic Code 5229, as previously discussed.  See 38 C.F.R. § 4.71a.

Lastly, neither the Veteran nor the evidence of record raises the issue of a total disability rating based on individual unemployability due to the service-connected residuals of the left third finger during either period on appeal.  In fact, the Veteran informed the September 2007 VA examiner that he worked as a fire fighter and the left third finger occasionally gets in the way during work, but does not prevent him from being able to do his job, and a January 2008 VA outpatient treatment record further noted his employment as a fire fighter.  Most recently, at the November 2011 VA outpatient treatment session, the Veteran reported he works full time at the Loma Linda VA Medical Center in California.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Extra-Schedular Consideration

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the Board finds that the schedular rating criteria contemplate the symptoms and impairment caused by residuals of the left third finger prior to and as of June 17, 2011.  The schedular rating criteria specifically provide for ratings based on limitation of motion for an individual digit due to painful motion, paralysis of the median nerve, and other orthopedic factors such a stiffness, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Because the schedular rating criteria are adequate to rate the service-connected residuals, there is no exceptional or unusual disability picture to render 

impractical the application of the regular schedular standards.  Accordingly, referral for extra-schedular consideration for the claim on appeal during either period on appeal is not required. 


ORDER

An initial disability rating for residuals of the left third finger in excess of 0 percent prior to June 17, 2011, and in excess of 10 percent as of June 17, 2011, is denied.



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


